Citation Nr: 0928312	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to May 
1971.  He died in December 2004 at age 54.  The appellant 
claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Indianapolis, Indiana, which in pertinent part denied a 
claim of entitlement to service connection for the cause of 
the Veteran's death.

The appellant requested a hearing before the Board in her 
April 2006 VA Form 9.  The RO scheduled a Travel Board 
hearing for April 2007, but the appellant failed to appear.  
She has not provided an explanation for her failure to appear 
or requested a new hearing.  As such, the Board may proceed 
with appellate review.

The Board remanded this case in September 2008.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1. The Veteran died in December 2004 as the result of 
respiratory arrest, due to or as a consequence of acute 
severe alcohol intoxication, shock and multisystem organ 
failure.  

2. At the time of the Veteran's death, service connection was 
in effect for posttraumatic right brachial plexus neuropathy 
with ulnar nerve palsy, post-operative, rated as 70 percent 
disabling; residuals of a gunshot wound MG's VI and II, 
right, major, moderately elevated to severe with retained 
foreign bodies, rated as 40 percent disabling; and scar, 
residual of vein graft, left leg, rated as noncompensable.  A 
combined disability rating of 80 percent was in effect from 
September 1, 1990, and a total disability based on individual 
unemployability (TDIU) was in effect from May 31, 1995.

3. No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

4. The competent medical evidence of record does not show 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of service connection 
for the cause of the Veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in March 2005, July 2006 and 
December 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claim, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claim.  She was also told that it was 
ultimately her responsibility to support the claim with 
appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any question as to the 
effective dates to be assigned is rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the 
appellant was given proper notice regarding effective dates 
in the July 2006 letter and was given ample opportunity to 
respond.  

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

Regarding the first element, the Board notes that the 
appellant was notified of the conditions for which the 
Veteran was service-connected at the time of his death in the 
December 2008 VCAA notice letter.  The letter stated that at 
the time of the Veteran's death, service connection was in 
effect for posttraumatic right brachial plexus neuropathy 
with ulnar nerve palsy, post-operative, rated as 70 percent 
disabling; residuals of a gunshot wound MG's VI and II, 
right, major, moderately elevated to severe with retained 
foreign bodies, rated as 40 percent disabling; and a scar 
residual of vein graft, left leg, rated as noncompensable.  
The letter further stated that a combined disability rating 
of 80 percent was in effect from September 1, 1990, and a 
total disability rating based on individual unemployability 
(TDIU) was in effect from May 31, 1995.  

Concerning the second element, the Board notes that the RO 
provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition in the March 2005 VCAA notice 
letter.  Indeed, the appellant was advised that VA needed 
medical evidence showing that the Veteran died from a 
service-connected injury or disease.  The letter specified 
that there must be medical evidence showing that the 
Veteran's service-connected conditions caused or contributed 
to his death.  

With respect to the third element, the Board notes that the 
March 2005 letter advised the appellant that VA needed 
medical evidence showing a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by an injury or disease that began during service.  The 
appellant was advised that the evidence should include 
medical records from VA facilities and private health care 
providers that treated the Veteran for this condition.  
Moreover, in a May 2009 statement, the appellant contends 
that the problems that led to the Veteran's death were caused 
by the war.  In this regard, the Board finds that the 
appellant had actual knowledge that the evidence needed to 
show that the cause of the Veteran's death was related to 
service.  Furthermore, the appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim during the course of this appeal such that the 
essential fairness of the adjudication was not affected to 
the extent that notice with respect to the third element 
might have been inadequate.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  Based on the foregoing 
reasons and the particular facts presented in this case, the 
Board finds that a remand for further notice with respect to 
the appellant's claim would only serve to delay adjudication 
of the claim unnecessarily.

The Board further notes that the AOJ provided the appellant 
with a copy of the May 2005 rating decision, the April 2006 
SOC, June 2006 SSOC, July 2007 SSOC, and April 2009 SSOC, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.

Subsequent to the issuance of the July 2006 and December 2008 
letters, the appellant's claim was readjudicated in an April 
2009 SSOC.  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  In fact, she has indicated 
on multiple occasions that she has no other information or 
evidence to give VA to substantiate her claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board concludes a medical opinion is not needed in this 
case because there is no evidence that the Veteran's death 
was caused by any of his service-connected disabilities, nor 
is there any evidence to suggest that any of the disabilities 
that may have contributed to the Veteran's death should be 
service-connected.  The only evidence linking the Veteran's 
death to combat is the appellant's own lay statements.  Such 
assertions, without any competent evidence to support the 
claim, is insufficient to warrant obtaining a medical opinion 
in view of the evidence of record that is discussed below.  
The appellant was advised in the VCAA notice letters to 
submit evidence showing that the condition that contributed 
to the Veteran's death was caused by an injury or disease 
that began during service.  No such evidence has been 
received by VA.  As there is no evidence connecting the cause 
of the Veteran's death to anything of service origin, the 
Board concludes that an examination is not necessary to the 
resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of Death

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 (2008).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  To show a disability for which the veteran 
was entitled to receive service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The Veteran's death certificate reports that he died in 
December 2004, at age 54, and that the immediate cause of 
death was respiratory arrest, due to or as a consequence of 
acute severe alcohol intoxication, shock and multisystem 
organ failure.  An autopsy was not performed.

As an initial matter, the Board notes that the Veteran was 
service-connected for posttraumatic right brachial plexus 
neuropathy with ulnar nerve palsy, post-operative, residuals 
of a gunshot wound MG's VI and II, right, major, moderately 
elevated to severe with retained foreign bodies, and scar, 
residual of vein graft, left leg, at the time of his death.  
There is no evidence in the record indicating that the cause 
of the Veteran's death might be related to any of these 
service-connected disabilities.  Thus, the Board will inquire 
as to whether or not the Veteran was entitled to service 
connection for any disabilities that caused his death.  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  Here, the Veteran's death certificate shows 
that his death was caused by respiratory arrest, due to acute 
severe alcohol intoxication, shock and multisystem organ 
failure.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's respiratory arrest, due 
to acute severe alcohol intoxication, shock and multisystem 
organ failure, was related to his military service.  Service 
treatment records are negative for complaints, treatment or a 
diagnosis of any respiratory problems.  During his lifetime, 
the Veteran never filed a service connection claim for a 
respiratory condition.  Although VA clinical records show 
that he was hospitalized for a respiratory arrest in 1981, it 
was noted that this was probably secondary to a Benzodiazepin 
overdose and alcohol intoxication.  There is no mention of 
service in these records.  Taking into account all of the 
relevant medical evidence of record, there is no indication 
that the Veteran's death was caused by a disease or injury of 
service origin.  Rather, the evidence establishes that his 
death was attributable to acute severe alcohol intoxication, 
shock and multisystem organ failure.  

The Board is mindful of the assertions of the appellant and 
her daughter that the Veteran's combat service in Vietnam 
contributed to his death.  Specifically, it is argued that 
his combat service led to the development of post traumatic 
stress disorder (PTSD) which in turn led to "self-
medication" via alcohol consumption.  Although the record 
does establish that the veteran had combat service it does 
not establish a PTSD diagnosis.  Further, there is no 
evidence on file which links alcohol consumption secondarily 
to a service-connected disability.  See Allen v. Principi, 
237 F. 3d 1368 (Fed. Cir. 2001) (Compensation may be 
warranted, however, for residuals of drug or alcohol abuse 
where such abuse is secondary to service-connected 
psychiatric disability.)  The Veteran's death certificate 
establishes that his death was caused by a respiratory arrest 
due to acute severe alcohol intoxication, shock and 
multisystem organ failure.  The appellant's lay assertions 
that the Veteran's death was causally or etiologically 
related to service are not supported by any competent medical 
evidence.  Indeed, the medical evidence of record provides no 
basis to link the Veteran's death to service.  The appellant 
can attest to factual matters of which she has first-hand 
knowledge; for example, she is competent to report what she 
experienced or observed.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, she is not a medical 
professional, and therefore her beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board finds that the preponderance of the evidence is 
against the appellant's claim that a disease or injury of 
service origin caused or contributed to the Veteran's death.  

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


